Citation Nr: 0802715	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
right ankle disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs, which denied service 
connection for a left ankle and a low back disability, both 
claimed as secondary to a service connected right ankle 
disability.  The veteran filed a Notice of Disagreement (NOD) 
in March 2003, and a Statement of the Case (SOC) was issued 
in March 2004.  The veteran perfected his appeal with the 
timely filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in May 2004.  The veteran then relocated, and the 
Winston-Salem, North Carolina, RO assumed jurisdiction over 
the claim.  A personal hearing was held before a Decision 
Review Officer at the RO in March 2006, and Supplemental SOCs 
(SSOC) were issued in January and April 2007.


FINDINGS OF FACT

1.  A left ankle disability was not incurred in or aggravated 
by active service and is not related to any service connected 
disability.

2.  A low back disability was not incurred in or aggravated 
by active service and is not related to any service connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial Agency of Original Jurisdiction 
(AOJ) decision by way of letters sent to the appellant on 
January 30, 2006, and January 17, 2007, that fully addressed 
all notice elements, to include information on assignment of 
evaluations and effective dates.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of two SSOCs dated in January 
and April 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from VA Medical Center (VAMC) Milwaukee 
from 2000 to 2005, and service treatment records.  During the 
March 2006 hearing, the veteran indicated he was not yet 
enrolled in the North Carolina VA healthcare system.  He also 
referred to private treatment by a private podiatrist and a 
chiropractor.  The names of these doctors were unclear; he 
stated both were Dr. Johnson.  However, subsequent to the 
hearing, the veteran submitted records from Dr. JL and Dr. 
CM, and stated there were no additional records.  The file 
additionally contains private records from Dr. GVW, Dr. JB, 
and Dr. RH, which were submitted in connection with earlier 
claims.  He was provided an opportunity to set forth his 
contentions during the hearing before a Decision Review 
Officer in March 2006.  The appellant was afforded VA medical 
examinations in March 2002, December 2003, and January 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Left Ankle and a Low back Disability
as Secondary to the Service Connected Right Ankle

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Here, the veteran contends that through altered gait, over 
use, and compensation due to his service connected right 
ankle disability, left ankle and low back disabilities have 
developed.  He does not contend, nor do service medical 
records show, any injury of the left ankle or low back which 
would warrant direct service connection.  Moreover, there is 
no diagnosed disease of the left ankle or back which would 
allow application of presumptive service connection.

Private treatment records from Dr. GVW for the period of 
October 1990 to May 1991, including an operative report for 
the right ankle dated in November 1990, show no complaints 
of, or treatment for, left ankle problems.  The veteran did 
report right ankle problems and stated that at the end of the 
day he limped due to such.  Generally, however, the doctor 
noted a normal gait.  VA examination reports dated in March 
1992 and June 1994 make no reference to or findings of left 
ankle pain  or dysfunction.  In March 1992, the examiner 
commented on the veteran's abnormal gait.

In February 1994, Dr. RH treated the veteran for complaints 
of bilateral ankle pain.  The left ankle pain was 
ligamentous, and x-rays were normal.  There was pain on 
palpation, and strapping did not help.  Pain improved with 
injection of dalalone DP and sensorcaine.  No opinion was 
offered regarding a link between the complaints of each 
ankle.

Similarly, records from Dr. JB from August and September 1994 
reveal complaints of bilateral ankle pain.  Excessive 
inversion was noted by the doctor on the left and right, as 
was pain on palpation.  Right ankle symptoms were worse than 
the right.  A possible ligament injury was diagnosed.  The 
doctor did not comment on any possible relationship between 
the respective ankle complaints.  Dr. JB and his partner also 
performed a second right ankle surgery in November 1994.  

A VA examination performed in December 1995 makes no 
reference to left ankle pain, and notes that the veteran's 
gait was normal.

During a March 2002 VA examination, the veteran reported that 
he had recently sought treatment for the left ankle when it 
gave out on him.  He informed the VA examiner that the 
private doctor told him there was a looseness in the left 
ankle ligaments, and he was given a brace.  The veteran did 
not wear the brace to the examination, but stated he always 
wore it.  The veteran also reported that his private doctor 
associated the left ankle problems with the right ankle 
disability.  On physical examination, there was no 
significant limp, though the left leg was slightly rotated 
externally.  Range of motion was good, and the veteran was 
able to heel and toe walk.  X-rays were normal with regard to 
the ankle joint.  The examiner diagnosed left ankle pain due 
to instability and Achilles bursitis.  He also stated that 
because records and his own observation revealed no 
significant gait abnormalities, it was less likely than not 
that current left ankle complaints were due to the service 
connected right ankle disability.  At this examination, the 
veteran denied any chronic back problems.

VAMC Milwaukee treatment records from October 2000 to October 
2005 reveal complaints of left ankle pain in January 2002, 
when he reported having fallen.  The veteran reported having 
had private treatment showing a ligament injury.  Examination 
showed tenderness and decreased inversion and eversion.  On 
follow-up in August 2002, continued pain was noted, as well 
as tenderness and decreased movement.  The veteran applied 
for renewal of a handicap parking permit in February 2004; he 
stated to the evaluator that he limped due to his right 
ankle.  In May 2005, continued left ankle pain was reported, 
but physical examination was unremarkable.

On December 2003 VA examination, the veteran reported that he 
began hearing a popping and cracking sound in the left ankle 
in 2001; pain had begun in 1998 when his job required more 
standing.  He was given an ankle brace, which he stated he 
did not use because it caused "more problems."  Physical 
therapy was attempted but caused more pain.  The veteran 
reported that about 2.5 years prior, when he had gained 30 
pounds, he began to have low back pain.  He received no 
treatment, and a back belt did not help.  The veteran stated 
that walking and aggravated ankle pain, and activity like 
moving boxes hurt his back.  The examiner observed that the 
veteran's gait was completely normal.  The left ankle was 
stable.  Range of motion of the back and left ankle were 
considered normal by the examiner, who did not diagnose any 
disability in the absence of objective findings of functional 
impairment.

Dr. JL treated the veteran in May 2005.  The veteran reported 
that he had an old injury which caused him to favor his right 
foot, resulting in left foot pain.  However, there was no 
left foot pain at the time of the visit.  The examiner stated 
that "[t]his [left foot] pain is mainly due to compensating 
by putting more weight on his LT foot due to the pain in his 
RT foot."  A complaint of back pain was noted.  

Dr. CM examined the veteran in April 2006 for complaint of 
low back, left knee, and bilateral foot pain, particularly on 
standing and walking.  An antalgic gait favoring the left was 
noted on examination.  Limitation of motion of the low back 
and left ankle were measured, and tenderness to palpation was 
reported in the paraspinal muscles.  The doctor opined that 
"due to the injury of the patient's right foot, it is as 
likely as not that the current symptomatology may have a 
causal relationship to the prior injury."

The veteran was again examined by VA in January 2007.  At 
that time, the veteran complained of continued, worsening 
pain in the left ankle, with swelling on use and giving way 
(eversion).  Movement was painful on physical examination, 
but the left ankle was stable.  X-rays were also normal.  The 
veteran also reported more frequent low back pain, which has 
been relieved by visits to a chiropractor.  X-rays were 
normal, but there was some limitation of motion of the spine 
due to pain.  Upon review of the claims file, the VA examiner 
stated that he could not offer an opinion on a relationship 
between the left ankle or low back complaints and the service 
connected right ankle disability without resorting to 
speculation.  He stated there was no evidence that pain or 
arthritis in one joint would lead to the same in another 
joint or the back.  The examiner stated it was "quite 
possible" that the veteran would have developed left ankle 
and back pain even in the absence of the right ankle injury.  
He further noted the current and past normal radiographic 
evidence related to the back and left ankle.

The Board finds that the weight of the evidence is against 
the veteran's claims.  The applicable legal standard is 
whether it is at least as likely as not that any current left 
ankle and low back disabilities are caused or aggravated by 
the service connected right ankle disability.  This means 
that there is a 50 percent or greater chance that there is a 
relationship.  Here, that standard is not met.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  The 
veteran's stated opinion that favoring of the right ankle has 
caused additional disabilities is a lay opinion and not 
competent medical evidence.  In a similar vein, the veteran's 
reports that various doctors have informed him orally that 
his current complaints are related to the service connected 
disability are not competent medical evidence, as there is no 
documented support.  They are in effect the veterans own 
statements.

No VA examiner has related current back and left ankle 
complaints to the right ankle disability.  Examiners prior to 
2002 were not asked for an opinion.  In March 2002, the VA 
examiner specifically opined there was no relationship.  In 
December 2003, the VA examiner did not offer an opinion 
because he felt there was no actual left foot or back 
disability present based on objective findings.  In January 
2007, the VA examiner opined that offering an opinion would 
require speculation.  Similarly, private doctors from the 
1990's offered no opinions because at that time you had no 
complaints of left ankle or back problems.  The two most 
recent private doctors, Dr. JL and Dr. CM, both opine that 
there is a nexus between the service connected disability and 
the claimed disabilities.  However, the relevance and weight 
of opinions, and not just their number must be considered, 
and both private opinions are flawed and not entitled to 
overmuch weight.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Dr. JL's treatment note refers to foot injuries, and does not 
mention the ankles.  It is also unclear whether the statement 
regarding a relationship between the left and right foot 
problems is a medical opinion or merely a restatement of the 
veteran's contention.  No objective findings were made 
showing that the veteran actually favored the left leg.  
There is also no current finding of a left foot (or ankle) 
disability.  No rationale is offered and findings are brief.  

In the case of Dr. CM, a more extensive examination was 
performed.  However, the medical history he relies on is 
inaccurate and unclear.  The doctor refers to a work related 
injury in the right foot, and does not mention the military.  
It is unclear if he merely misstated the circumstances of the 
injury, or if he is aware of another injury after service.  
Further, the examiner refers to a fracture of the foot as the 
"prior injury."  Service medical records reveal no 
fractures of the foot or ankle; a chronic sprain was 
diagnosed, and arthroscopy in service confirmed the absence 
of a break.  Dr. CM's opinion therefore is based upon a 
faulty basis.  He overstates the original injury, and relies 
upon the veteran's description of past symptoms in forming 
his opinion.  He does not appear to consider that no 
consistent limp or otherwise significantly altered gait has 
been reported on repeated treatment and examinations.  
Finally, it is noted that the expressed opinion is couched in 
terms which make it speculative at best.  He states that it 
is "at least as likely as not" that current problems "may 
have a causal relationship" to the prior injury.  In effect, 
he opines that there is a possible chance of a nexus.  The 
Board finds that this does not meet the applicable standard 
of proof; it is merely speculation based on an inaccurate 
history and the veteran's opinion.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

This speculation is in agreement with the most recent VA 
opinion, offered by an examiner able to review the claims 
file in its entirety, including private doctor statements.  
The VA examiner could not, based on the evidence and his 
medical knowledge, state it was at least as likely as not 
that the current low back and left ankle problems were 
related to the service connected right ankle without 
resorting to speculation.  

The Board attributes great weight to the VA examination 
reports, which were authored by doctors able to review a 
larger sample of medical records and reports, and who were 
able to independently assess the veteran's self-reported 
medical history.  These reports clearly and directly address 
the disabilities at issue here, of the ankles and back, and 
not the feet.  The medical evidence and opinion that there is 
no nexus between the left ankle and low back complaints and 
the service connected right ankle disability carries the 
greater weight.  Because the weight of evidence is against 
the claims, the reasonable doubt doctrine is not applied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim must be 
denied.


ORDER

Service connection for a left ankle disability, to include as 
secondary to service connected right ankle disability, is 
denied.

Service connection for a low back disability, to include as 
secondary to service connected right ankle disability, is 
denied.


____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


